Title: From John Adams to William Plumer, 4 December 1814
From: Adams, John
To: Plumer, William



Dear Sir
Quincy Decr. 4. 1814

Chicanery has been So often concerted in nocturnal caucusses in this Country by both parties, that there is nothing very novel, however surprising and disgusting it ought to be, in the corrupt Election of one of your Councillors. A fortunate Scruple of Conscience which finally turned the Majority in favour of him whose right it was, may have important Consequences. Many a Nation has been Saved and many destroyed by Such Small causes.
My Friend for forty Years and the Friend of his Country for seventy, is gone to relate to his Co-patriots who have gone before him, the degeneracy of the Nation they formed. And the time cannot be long before I who am now left alone Shall follow him to carry information Still more humiliating. Mr Gerry was the oldest Statesmen in America except Governor Mackean of Pensylvania
The Convention at Hartford is to resemble the Congress at Vienna; at least as much as an Ignis fatuus resembles a Vulcano. Already We are informed that Mr Randolph and Mr Harper are at New York on their Way to the grand Caucus. The Delegates from your Chester will meet Philosophers Divines Lawyers Physicians Merchants Farmers, fine Ladies, Pedlars and Beggors, from various parts of the World not excepting Vermont, or Canada, as well as the legislative Sages from Massachusetts Connecticutt and Rhode Island. You See, I cannot write Soberly upon this subject. It is ineffably ridiculous. As an Electioneering, a cavassing, or more expressively, a Parliamenteering Intrigue it is a cunning device, but even in this View it is the Cunning of the Ostritch.
Do they mean to declare New England Neutral? New England Neutrality has been the Cause of the War. New England Canvass, New England Seamen, have excited British Jealousy and allarmed British Fears. Britain had rather Spain, France Holland or Russia should be neutral, than New England. Britain dreads a Neutral more than a belligerent. Canvass and Seamen are the Ennemies that Britain fears more than all the Armies of Europe.
Do they mean to erect New England into an independent Power?
Let me See! New England is a Nation, a Souvereign, a Power, at War with Nova Scotia, Canada, fourteen states to the Southward and Westward of her, and Great Britain at the Same time. This new State which has taken its equal Station among the Nations of the Earth, Sends Ambassadors to London and to Washington to make Peace and Solicit Neutrality. What will be their reception? Will they make their publick Entry like Venetian Ambassadors? Their Ambassadors are received at St. James’s or Carlton House. They demand Neutrality. “What do you mean by Neutrality? Says the British Minister? Do you mean to fish and carry your Fish to France, Spain Portugal and Italy and to the French Spanish, Dutch Danish Sweedish and English Islands in the West Indies? Do you mean to trade to China India and carry your Cargoes to all Europe and all the World? even to Canada Nova Scotia and your own Southern States? or do you mean to unite with Us, become loyal Subjects and go to War with all our Enemies.”? I wish I could pursue this Conference in detail. But Forces fail.
I have not been very conversant with Voyages and Travels. I recollect no Island, discovered, without human Inhabitants Except Robinson Crusoes. Even the flying Island of Lagado was not destitute of them.
My Compliments to my ingenious young Acquaintance, your Son, and when he comes to Boston again I hope he will not forget / his and his Fathers humble Servant

John Adams